DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "lower power output mode" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim because the low power output mode is listed as an alternative in claim 4, upon which claim 5 depends on.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,690,456 (Deng).
For claim 1, Deng figure 1 teaches a method comprising:
at a vehicle-on event (turning on the car) of a vehicle (Hybrid 10), automatically operating a direct current to alternating current power conversion system (32) in a low power output mode (on mode); and
transitioning to a different mode of operation (off mode) of the direct current to alternating current power conversion system responsive to a transition request being received at a controller of the vehicle (when the car is turned off).
For claim 2, Deng further teaches the transition request is initiated via an operator of the vehicle (who turns off the hybrid), without first being prompted by the controller of the vehicle.
For claim 4, Deng further teaches transitioning to the different mode of operation further comprises transitioning to a high power output mode, or to an off mode (operator can turn the car off).
Allowable Subject Matter
Claims 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record teaches having two separate sets of receptacles.
Claims 3 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D HOUSTON/Primary Examiner, Art Unit 2842